NO. 07-01-0500-CR

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                       AT AMARILLO

                                          PANEL C

                                       APRIL 9, 2002

                          ______________________________


                          RONALD ELAN MARTIN, APPELLANT

                                              V.

                           THE STATE OF TEXAS, APPELLEE


                        _________________________________

              FROM THE 47TH DISTRICT COURT OF POTTER COUNTY;

                NO. 29,389-A; HONORABLE DAVID GLEASON, JUDGE

                          _______________________________

Before QUINN and REAVIS and JOHNSON, JJ.


       On December 17, 2001, a copy of a Notice of Appeal in cause No. 29,389-A in the

47th District Court of Potter County, Texas (the trial court), was filed with the clerk of this

court (the appellate clerk). The document filed gives notice that Ronald Elan Martin,

appearing pro se, desires to appeal from a “Motion to Compel Enforcement of Court

Acceptance of Plea Bargain” which the Notice of Appeal alleges was filed on November
16, 2001. On January 7, 2002, a docketing statement was filed with the appellate clerk

which sets out that the appeal is from “Motion to Compel Plea Agreement,” does not set

out the date of any order from which appeal is taken, does not indicate whether any order

from which appeal is taken disposes of all parties and issues, and does not indicate that

appellant has filed an affidavit of indigency.


       By letter dated January 7, 2002, the District Clerk of Potter County (the trial clerk)

advised the appellate clerk that (1) no order had been filed as to the “Motion to Compel

Enforcement of Court Acceptance of Plea Bargain,” and (2) the trial clerk had not received

either an order from the trial court to prepare a record or payment from appellant for

preparation of a record. An extension of time was granted for filing the clerk’s record until

February 14, 2002. By letter dated February 13, 2002, the trial clerk advised the appellate

clerk that the trial court had not entered an order directing the preparation of a record,

appellant had not made any payments for preparation of a record, appellant had not filed

an affidavit of indigency, and that a clerk’s record was not being forwarded to the appellate

clerk. The clerk’s record has not been filed.


       By letter dated February 21, 2002, appellant and the State were notified that further

proceedings in the appeal had been abated pending consideration by this court of its

jurisdiction over the appeal, that the court would consider its jurisdiction over the appeal

on or after March 25, 2002, and that any matters the parties desired this court to consider

on the question of appellate jurisdiction should be submitted on or before March 22, 2002.

Appellant filed a brief on March 22, 2002, addressing the jurisdiction issue.


                                             2
       Appellant’s brief affirms that his notice of appeal relates to a motion pending in the

trial court but on which the trial court has not acted. He does not assert via his brief, his

docketing statement or his notice of appeal that he is appealing from the judgment of

conviction or an order.


       In a criminal case, appeal is perfected by timely filing a notice of appeal. TEX . R.

APP . P. 25.2(a).1 The notice of appeal must be in writing and must contain the necessary

jurisdictional allegations.     TRAP 25.2(b);      State v. Riewe, 13 S.W.3d 408, 410

(Tex.Crim.App. 2000). TRAP 25.2(b) provides that notice of appeal is sufficient if the

notice shows the party’s desire to appeal from “the judgment or other appealable order.”


       An untimely notice of appeal or a notice of appeal which does not contain

jurisdictional assertions will not invoke the jurisdiction of the court of appeals. See Riewe,
13 S.W.3d at 411. Unless the jurisdiction of the appellate court is invoked, the appellate

court has no jurisdiction over the appeal and must dismiss the matter. See Slaton v. State,

981 S.W.2d 208, 210 (Tex.Crim.App. 1998); Olivo v. State, 918 S.W.2d 519, 523

(Tex.Crim.App. 1996).


       Appellant’s notice of appeal does not show that appellant desires to appeal from

either a judgment or an order. The form of appellant’s notice of appeal is not sufficient to




       1
           Further reference to the Rules of Appellate Procedure will be by referencing “TRAP
_.”

                                               3
invoke our appellate jurisdiction.   Accordingly, we dismiss the appeal for want of

jurisdiction.




                                                          Phil Johnson
                                                            Justice




Do not publish.




                                          4